DETAILED ACTION
Amendment received on April 6, 2021 has been acknowledged. Claims 1, 8 and 14 have been amended and entered. Therefore, claims 1-20 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 27, 2021 and March 8, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed April 6, 2021 have been fully considered but they are not persuasive. 
Applicant argues:  “Nowhere does the cited art disclose one or more facial recognition cameras, disposed within the establishment, configured to provide images of guests within the establishment, as is recited in claim 1. Applicant has diligently searched each of the cited references and cannot find any teaching or suggestion that facial recognition cameras are disposed within an establishment to provide images of guests therein.”
Examiner respectfully disagrees in part.  Applicant’s amendment is directed to limitations that narrow the scope of the invention to include facial recognition cameras, comparing captured images and identifying customers based on captured images.  Prior art reference to Mossoba U.S. Patent 10,509,949 is combined with Haung, Bjorn and Wall to teach an improved system and method. 
Applicant argues:  “…the cited art utterly fails to disclose a guest inference processor,..., and configured to correlate said images to registered and unregistered patrons to identify the patron along with a specific UGR that corresponds to the patron, as is recited in claim 1.”
Examiner respectfully disagrees in part.  As stated above the newly amended claim limitations narrow the scope of the invention to include facial recognition cameras, comparing captured images and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. U.S. Patent Application Publication 2019/0236597 in view of Bjorn U.S. Patent Application Publication 2013/0124287 further in view of Mossoba U.S. Patent 10,509,949.
As per Claim 1, Huang et al. discloses an apparatus for increasing a transaction amount corresponding to a patron of an establishment, the apparatus comprising: 
a guest inference processor, configured to receive inputs comprising transaction data corresponding to a transaction (pg.3, ¶ [0031] discusses whenever a user purchases goods from a retailer, a transaction record of the purchase including details of the purchase and/or customer identifiers may be generated and transmitted to server), wherein a portion of said transaction data comprises personally identifiable information (PII) (pg.4, ¶ [0032] discusses Upon completing the purchase, in-store terminal 130 may generate a transaction record including details of the purchase (transaction data) and transmit the transaction record to the server 105… Each of these identifiers may be an example of a customer identity), and 
configured to extract said PII from said portion of said transaction data (pg.4, ¶ [0033] discusses server 105 may extract transaction data and customer identities from a transaction record), and 
configured to employ said PII to generate PII transaction data and metadata corresponding to said transaction (pg.4, ¶ [0037] discusses server 105 may add edge metadata to each customer identity in a pair. Edge metadata may indicate the details of the connection between the customer identities in the pair such as connection type, source of connection and timestamp when connection is established, period of validity, reliability, and confidence level), and 
configured to analyze said PII transaction data and said metadata to generate a single universal guest record (UGR) corresponding to said PII transaction data and said metadata (pg.6, ¶ [0049] discusses server 105 may, in addition to extracting one or more customer identities from the transaction record, generate a customer identity based on information in the transaction record… the secure token may be a customer identity generated based on information from a transaction record).
Haung et al. discloses a system, method and apparatus where transaction data, metadata and customer identification are used to generate a customer identity.
However, Haung et al. is fails to explicitly state said single UGR comprising UGR transaction metadata corresponding to said transaction and historical transactions associated with the patron, and
configured to statistically analyze said UGR metadata to generate a guest segmentation record that corresponds to the patron; and 
a patron engagement processor, configured receive said guest segmentation record, and configured to generate content for display on point-of-sale (POS) terminals associated with the establishment, 
wherein said content is directed toward increasing an amount of said transaction.
Bjorn et al. teaches said single UGR comprising UGR transaction metadata corresponding to said transaction and historical transactions (pg.11, ¶ [0151] discusses the user specific profile (131) is an aggregated spending profile (341) that is generated using the SKU-level information…¶[0150] discusses The SKU-level profile for the user (101) may include an identification of the goods and services historically purchased by the user (101)), and
configured to statistically analyze said UGR metadata to generate a corresponding guest segmentation record (pg.3, ¶ [0056] discusses a third party strategic marketing analyst, statistician, marketer, promoter, business leader, etc., may access the centralized data warehouse (149) to analyze customer and shopper data, to provide follow-up analyses of customer contributions, to develop propensity models for increased conversion of marketing campaigns, to develop segmentation models for marketing); and 
a patron engagement processor, configured receive said guest segmentation record, and configured to generate content for display on point-of-sale (POS) terminals associated with the establishment (pg.11, ¶[0150] discusses When a user (101) shops at a traditional retail store or browses a website of an online merchant, an SKU-level profile associated specifically with the user (101) may be provided to select an advertisement appropriately targeted to the user (101) (e.g., via mobile phones, POS terminals, web browsers, etc.)…pg.35, ¶ [0458] discusses the advertisements can be presented on a portion of media for a transaction with the customer, which portion might otherwise be unused and thus referred to as a "white space" herein…on a video display (e.g., a display monitor of a POS terminal for retail transaction), 
wherein said content is directed toward increasing an amount of said transaction (pg.6, ¶ [0093] discusses aggregated spending profile (341) to present effective, timely, and relevant marketing information to the user (101), via the preferred communication channel ( e.g., mobile communications, web, mail, email, POS, etc.) within a window of time that could influence the spending behavior of the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have identified a specific customer based on previous transactions to select a targeted offer in order to influence the customer’s spending behavior as in the improvement discussed in Bjorn et al. in the system executing the method of Haung et al. As in Bjorn et al, it is within the capabilities of one of ordinary skill in the art to use the transaction history and spending profile to the monitoring of a customer’s shopping behavior across multiple channels with the predicted result of synchronizing a customer’s experience over multiple channels by presenting relevant offers as needed in Haung et al.
Haung et al. teaches a guest inference processor having the ability to extract various transaction data regarding a customer as disclosed throughout.
Bjorn et al. is directed toward generating a user profile using a customer segmentation process, in which to present targeted advertisement to the identified customer.
However, Haung et al. and Bjorn et al. are silent regarding one or more facial recognition cameras, disposed within the establishment, configured to provide images of quests within the establishment and configured to correlate said images to registered and unregistered patrons to identify the patron along with a specific UGR that corresponds to the patron.
Mossoba teaches one or more facial recognition cameras, disposed within the establishment, configured to provide images of guests within the establishment (Col.4, lines 33-35 discusses the system may leverage the one or more cameras and facial recognition software to identify when the customer arrives (or is inside) the facility) and 
configured to correlate said images to registered and unregistered patrons to identify the patron along with a specific UGR that corresponds to the patron (Col.7, lines 44-49 discusses when organization computing system 104 receives one or more streams of customer activity in facility 102, facial analysis agent 122 may query database 106 to compare facial features identified in the one or more streams of customer activity to one or more stored facial features 128…Col.10, lines 21-25 discusses organization computing system 104 may determine whether the customer is a returning customer to facility 102. For example, handler 118 may query database to retrieve all facilities 130 stored in database 106 and associated with customer account 126).
Mossoba teaches a system and method in which a customer profile includes facial features, facilities and account(s), the facial features distinguish the customer’s face and the facilities include a list of facilities visited by the customer that includes one or more particular transactions; thereby creating a profile that universally identifies the customer and segments the customer among a plurality of customers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have include cameras and facial recognition software to identify customers and provide a personalized retail experience as in the improvement discussed in Mossoba et al., in the system executing the method of the Haung et al. and Bjorn combination. As in Mossoba et al., it is within the capabilities of one of ordinary skill in the art to include cameras within a retail facility to identify individual customers to provide a personalized retail experience with the predicted result of using cameras and facial recognition as needed in the Haung et al. and Bjorn combination.

	
 
 As per Claim 3, Haung et al. discloses the apparatus as recited in claim 1. However, Haung et al. is silent regarding wherein the guest segmentation record comprises a plurality of segment fields that identify segments corresponding to the patron, wherein contents of said segment fields are indicative of the patron's tastes, timing, spending habits, and predispositions.
Bjorn et al. teaches wherein the guest segmentation record comprises a plurality of segment fields that identify segments corresponding to the patron, wherein contents of said segment fields are indicative of the patron's tastes, timing, spending habits, and predispositions (pg.4, ¶ [0060] discusses the transaction profiles (127) provide intelligence information on the behavior, pattern, preference, propensity, tendency, frequency, trend, and budget of the user (101) in making purchases).
Therefore it would have been obvious to one of ordinary skill in the art of customer relationship management before the effective filing date of the claimed invention to modify the system of Haung et al. to include the ability to provide targeted marketing to a specific customer as taught by Bjorn et al., to provide a transaction handler that uses the transaction data and/or other data, such as account data, merchant data, search data, social networking data, web data, etc., to develop intelligence information about individual customers, or certain types or groups of customers. The intelligence information can be used to select, identify, generate, adjust, prioritize, and/or personalize advertisements/offers to the customers. Pg.2, ¶ [0035]
As per Claim 4, Haung et al. discloses the claimed invention.  However, Haung et al. fails to explicitly state wherein said segment fields comprise type of product routinely purchased, long-term spending amount, average check size, number of successful upsells, expected purchase seasons, restaurant preferences, alcohol purchases, and geolocations of all POS system subscriber businesses from which the patron has places orders.
Bjorn et al. pg.26, ¶ [0327] teaches the profile generator (121) may consolidate transaction data for a group of persons, after the group is identified by certain characteristics, such as gender, income level, geographical location or region, preference, characteristics of past purchases (e.g., merchant categories, purchase types), cluster, propensity, demographics, social networking characteristics (e.g., relationships, preferences, activities on social networking websites), etc. The consolidated transaction data can be used to derive intelligence information about the group to generate a profile for the group (e.g., transaction profiles (127), or the user specific profile (131).
Bjorn et al. does not specifically disclose wherein said segment fields comprise type of product routinely purchased, long-term spending amount, average check size, number of successful upsells, expected purchase seasons, restaurant preferences, alcohol purchases, and geolocations of all POS system subscriber businesses from which the patron has places orders. 
Therefore it would have been obvious to one of ordinary skill in the art of customer relationship management before the effective filing date of the claimed invention to modify the system of Haung et al. to include identified customer attributes as taught by Bjorn et al., to provide intelligence information that can be used to select, identify, generate, adjust, prioritize, and/or personalize advertisements/offers to the customers. pg.3, ¶ [0035]
Bjorn et al. does disclose wherein the grouping of customers comprises various customer attributes and. However, these differences are only found in the nonfunctional descriptive material and are not functionally involved in the method for increasing a transaction amount corresponding a patron of an establishment. The segment fields would be performed in the same manner regardless of the segment fields. Thus, this material will not distinguish the claimed invention from the prior art in terms of patentability
As per Claim 5, Haung et al. discloses the apparatus as recited in claim 1, wherein said PII link processor is configured employ statistical algorithms to analyze said PII transaction data and said metadata to generate said universal guest record (pg.4, ¶ [0037] discusses server 105 may use the Apache Spark GraphX library to pair the related customer identities. In addition, sever 105 may add edge metadata to each customer identity in a pair).
As per Claim 6, Haung et al. discloses the apparatus as recited in claim 5, wherein said PII link processor may additionally employ said PII transaction data to access additional associated PII stored in historical transaction records (pg.4, ¶ [0056] discusses server 105 may retrieve from database 140a, the transaction data associated with each customer identity that was determined by server 105 as being associated with the same user identity. In some embodiments, server 105 may retrieve only certain aspects of transaction data (e.g. only the goods previously purchased) based on the use case of the system).
As per Claim 7, Haung et al. discloses the apparatus as recited in claim 6, wherein said PII link processor is configured to employ a graph-based algorithm to disambiguate two or more individuals corresponding to said PII transaction data into said single universal guest record corresponding to the patron (pg.4, ¶ [0036] discusses server 105 may analyze the relationships between each of the customer identities in the graph and determine which customer identities are related… Server 105 may utilize any suitable algorithm to determine which customer identities are related).
As per Claim 8, Haung et al. discloses an apparatus for increasing a transaction amount corresponding to a patron of an establishment, the apparatus comprising: 
a backend server that is part of a point-of-sale (POS) system (Figure 1A, Server 105), said backend server comprising: 
a guest inference processor, configured to receive inputs comprising transaction data corresponding to a transaction (pg.3, ¶ [0031] discusses whenever a user purchases goods from a retailer, a transaction record of the purchase including details of the purchase and/or customer identifiers may be generated and transmitted to server), wherein a portion of said transaction data comprises personally identifiable information (PII) (pg.4, ¶ [0032] discusses Upon completing the purchase, in-store terminal 130 may generate a transaction record including details of the purchase (transaction data) and transmit the transaction record to the server 105… Each of these identifiers may be an example of a customer identity), and 
configured to extract said PII from said portion of said transaction data (pg.4, ¶ [0033] discusses server 105 may extract transaction data and customer identities from a transaction record), and 
configured to employ said PII to generate PII transaction data and metadata corresponding to said transaction (pg.4, ¶ [0037] discusses server 105 may add edge metadata to each customer identity in a pair. Edge metadata may indicate the details of the connection between the customer identities in the pair such as connection type, source of connection and timestamp when connection is established, period of validity, reliability, and confidence level), and 
configured to analyze said PII transaction data and said metadata to generate a single universal guest record (UGR) corresponding to said PII transaction data and said metadata (pg.6, ¶ [0049] discusses server 105 may, in addition to extracting one or more customer identities from the transaction record, generate a customer identity based on information in the transaction record… the secure token may be a customer identity generated based on information from a transaction record).
Haung et al. discloses a system, method and apparatus where transaction data, metadata and customer identification are used to generate a customer identity.
However, Haung et al. is fails to explicitly state wherein said single UGR corresponds to the patron, said single UGR comprising UGR transaction metadata corresponding to said transaction and historical transactions associated with the patron, and
configured to statistically analyze said UGR metadata to generate a guest segmentation record that corresponds to the patron; and 
a patron engagement processor, configured receive said guest segmentation record, and configured to generate content for display on point-of-sale (POS) terminals associated with the establishment, 
wherein said content is directed toward increasing an amount of said transaction.
Bjorn et al. teaches wherein said single UGR corresponds to the patron, said single UGR comprising UGR transaction metadata corresponding to said transaction and historical transactions associated with the patron (pg.11, ¶ [0151] discusses the user specific profile (131) is an aggregated spending profile (341) that is generated using the SKU-level information…¶ [0150] discusses The SKU-level profile for the user (101) may include an identification of the goods and services historically
purchased by the user (101)), and
configured to statistically analyze said UGR metadata to generate a guest segmentation record that corresponds to the patron (pg.3, ¶ [0056] discusses a third party strategic marketing analyst, statistician, marketer, promoter, business leader, etc., may access the centralized data warehouse (149) to analyze customer and shopper data, to provide follow-up analyses of customer contributions, to develop propensity models for increased conversion of marketing campaigns, to develop segmentation models for marketing); and 
a patron engagement processor, configured receive said guest segmentation record, and configured to generate content for display on point-of-sale (POS) terminals associated with the establishment (pg.11, ¶[0150] discusses When a user (101) shops at a traditional retail store or browses a website of an online merchant, an SKU-level profile associated specifically with the user (101) may be provided to select an advertisement appropriately targeted to the user (101) (e.g., via mobile phones, POS terminals, web browsers, etc.)…pg.35, ¶ [0458] discusses the advertisements can be presented on a portion of media for a transaction with the customer, which portion might otherwise be unused and thus referred to as a "white space" herein…on a video display (e.g., a display monitor of a POS terminal for retail transaction), 
wherein said content is directed toward increasing an amount of said transaction (pg.6, ¶ [0093] discusses aggregated spending profile (341) to present effective, timely, and relevant marketing information to the user (101), via the preferred communication channel ( e.g., mobile communications, web, mail, email, POS, etc.) within a window of time that could influence the spending behavior of the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have identified a specific customer based on previous transactions to select a targeted offer in order to influence the customer’s spending behavior as in the improvement discussed in Bjorn et al. in the system executing the method of Haung et al. As in Bjorn et al, it is within the capabilities of one of ordinary skill in the art to use the transaction history and spending profile to the monitoring of a customer’s shopping behavior across multiple channels with the predicted result of synchronizing a customer’s experience over multiple channels by presenting relevant offers as needed in Haung et al.
Haung et al. teaches a guest inference processor having the ability to extract various transaction data regarding a customer as disclosed throughout.
Bjorn et al. is directed toward generating a user profile using a customer segmentation process, in which to present targeted advertisement to the identified customer.
However, Haung et al. and Bjorn et al. are silent regarding one or more facial recognition cameras, disposed within the establishment, configured to provide images of quests within the establishment and configured to correlate said images to registered and unregistered patrons to identify the patron along with a specific UGR that corresponds to the patron.
Mossoba teaches one or more facial recognition cameras, disposed within the establishment, configured to provide images of guests within the establishment (Col.4, lines 33-35 discusses the system may leverage the one or more cameras and facial recognition software to identify when the customer arrives (or is inside) the facility) and 
configured to correlate said images to registered and unregistered patrons to identify the patron along with a specific UGR that corresponds to the patron (Col.7, lines 44-49 discusses when organization computing system 104 receives one or more streams of customer activity in facility 102, facial analysis agent 122 may query database 106 to compare facial features identified in the one or more streams of customer activity to one or more stored facial features 128…Col.10, lines 21-25 discusses organization computing system 104 may determine whether the customer is a returning customer to facility 102. For example, handler 118 may query database to retrieve all facilities 130 stored in database 106 and associated with customer account 126).
Mossoba teaches a system and method in which a customer profile includes facial features, facilities and account(s), the facial features distinguish the customer’s face and the facilities include a list of facilities visited by the customer that includes one or more particular transactions; thereby creating a profile that universally identifies the customer and segments the customer among a plurality of customers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have include cameras and facial recognition software to identify customers and provide a personalized retail experience as in the improvement discussed in Mossoba et al., in the system executing the method of the Haung et al. and Bjorn combination. As in Mossoba et al., it is within the capabilities of one of ordinary skill in the art to include cameras within a retail facility to identify individual customers to provide a personalized retail experience with the predicted result of using cameras and facial recognition as needed in the Haung et al. and Bjorn combination.
As per Claim 10, Haung et al. discloses the apparatus as recited in claim 8. However, Haung et al. is silent regarding wherein the guest segmentation record comprises a plurality of segment fields that identify segments corresponding to the patron, wherein contents of said segment fields are indicative of the patron's tastes, timing, spending habits, and predispositions.
Bjorn et al. teaches wherein the guest segmentation record comprises a plurality of segment fields that identify segments corresponding to the patron, wherein contents of said segment fields are indicative of the patron's tastes, timing, spending habits, and predispositions (pg.4, ¶ [0060] discusses the transaction profiles (127) provide intelligence information on the behavior, pattern, preference, propensity, tendency, frequency, trend, and budget of the user (101) in making purchases).
Therefore it would have been obvious to one of ordinary skill in the art of customer relationship management before the effective filing date of the claimed invention to modify the system of Haung et al. to include the ability to provide targeted marketing to a specific customer as taught by Bjorn et al., to provide a transaction handler that uses the transaction data and/or other data, such as account data, merchant data, search data, social networking data, web data, etc., to develop intelligence information about individual customers, or certain types or groups of customers. The intelligence information can be used to select, identify, generate, adjust, prioritize, and/or personalize advertisements/offers to the customers. Pg.2, ¶ [0035]
As per Claim 11, Haung et al. discloses the claimed invention.  However, Haung et al. fails to explicitly state wherein said segment fields comprise type of product routinely purchased, long-term spending amount, average check size, number of successful upsells, expected purchase seasons, restaurant preferences, alcohol purchases, and geolocations of all POS system subscriber businesses from which the patron has places orders.
Bjorn et al. pg.26, ¶ [0327] teaches the profile generator (121) may consolidate transaction data for a group of persons, after the group is identified by certain characteristics, such as gender, income level, geographical location or region, preference, characteristics of past purchases (e.g., merchant categories, purchase types), cluster, propensity, demographics, social networking characteristics (e.g., relationships, preferences, activities on social networking websites), etc. The consolidated transaction data can be used to derive intelligence information about the group to generate a profile for the group (e.g., transaction profiles (127), or the user specific profile (131).
Bjorn et al. does not specifically disclose wherein said segment fields comprise type of product routinely purchased, long-term spending amount, average check size, number of successful upsells, expected purchase seasons, restaurant preferences, alcohol purchases, and geolocations of all POS system subscriber businesses from which the patron has places orders. 
Therefore it would have been obvious to one of ordinary skill in the art of customer relationship management before the effective filing date of the claimed invention to modify the system of Haung et al. to include identified customer attributes as taught by Bjorn et al., to provide intelligence information that can be used to select, identify, generate, adjust, prioritize, and/or personalize advertisements/offers to the customers. pg.3, ¶ [0035]
Bjorn et al. does disclose wherein the grouping of customers comprises various customer attributes and. However, these differences are only found in the nonfunctional descriptive material and are not functionally involved in the method for increasing a transaction amount corresponding a patron of an establishment. The segment fields would be performed in the same manner regardless of the segment fields. Thus, this material will not distinguish the claimed invention from the prior art in terms of patentability.
As per Claim 12, Haung et al. discloses the apparatus as recited in claim 8, wherein said PII link processor is configured employ statistical algorithms to analyze said PII transaction data and said metadata to generate said universal guest record (pg.4, ¶ [0037] discusses server 105 may use the Apache Spark GraphX library to pair the related customer identities. In addition, sever 105 may add edge metadata to each customer identity in a pair).
As per Claim 13, Haung et al. discloses the apparatus as recited in claim 12, wherein said PII link processor is configured to employ a graph-based algorithm to disambiguate two or more individuals corresponding to said PII transaction data into said single universal guest record corresponding to the patron (pg.4, ¶ [0036] discusses server 105 may analyze the relationships between each of the customer identities in the graph and determine which customer identities are related… Server 105 may utilize any suitable algorithm to determine which customer identities are related).
As per Claim 14, Haung et al. discloses a method for increasing a transaction amount corresponding a patron of an establishment, the method comprising: 
receive inputs comprising transaction data corresponding to a transaction (pg.3, ¶ [0031] discusses whenever a user purchases goods from a retailer, a transaction record of the purchase including details of the purchase and/or customer identifiers may be generated and transmitted to server), wherein a portion of said transaction data comprises personally identifiable information (PII) (pg.4, ¶ [0032] discusses Upon completing the purchase, in-store terminal 130 may generate a transaction record including details of the purchase (transaction data) and transmit the transaction record to the server 105… Each of these identifiers may be an example of a customer identity), and 
extracting the PII from said portion of said transaction data (pg.4, ¶ [0033] discusses server 105 may extract transaction data and customer identities from a transaction record), and 
employing the PII to generate PII transaction data and metadata corresponding to said transaction (pg.4, ¶ [0037] discusses server 105 may add edge metadata to each customer identity in a pair. Edge metadata may indicate the details of the connection between the customer identities in the pair such as connection type, source of connection and timestamp when connection is established, period of validity, reliability, and confidence level), and 
analyzing the PII transaction data and said metadata to generate a single universal guest record (UGR) corresponding to said PII transaction data and said metadata (pg.6, ¶ [0049] discusses server 105 may, in addition to extracting one or more customer identities from the transaction record, generate a customer identity based on information in the transaction record… the secure token may be a customer identity generated based on information from a transaction record).
Haung et al. discloses a system, method and apparatus where transaction data, metadata and customer identification are used to generate a customer identity.
However, Haung et al. is fails to explicitly state wherein the single UGR corresponds to the patron, the single UGR comprising UGR transaction metadata corresponding to said transaction and historical transactions associated with the patron, and
statistically analyzing the UGR metadata to generate a guest segmentation record that corresponds to the patron; and 
generating content for display on point-of-sale (POS) terminals associated with the establishment, wherein said content is directed toward increasing an amount of said transaction.
Bjorn et al. teaches wherein said single UGR corresponds to the patron, said single UGR comprising UGR transaction metadata corresponding to said transaction and historical transactions associated with the patron (pg.11, ¶ [0151] discusses the user specific profile (131) is an aggregated spending profile (341) that is generated using the SKU-level information…¶ [0150] discusses The SKU-level profile for the user (101) may include an identification of the goods and services historically
purchased by the user (101)), and
configured to statistically analyze said UGR metadata to generate a guest segmentation record that corresponds to the patron (pg.3, ¶ [0056] discusses a third party strategic marketing analyst, statistician, marketer, promoter, business leader, etc., may access the centralized data warehouse (149) to analyze customer and shopper data, to provide follow-up analyses of customer contributions, to develop propensity models for increased conversion of marketing campaigns, to develop segmentation models for marketing); and 
generating content for display on point-of-sale (POS) terminals associated with the establishment, wherein said content is directed toward increasing an amount of said transaction (pg.11, ¶[0150] discusses When a user (101) shops at a traditional retail store or browses a website of an online merchant, an SKU-level profile associated specifically with the user (101) may be provided to select an advertisement appropriately targeted to the user (101) (e.g., via mobile phones, POS terminals, web browsers, etc.)…pg.35, ¶ [0458] discusses the advertisements can be presented on a portion of media for a transaction with the customer, which portion might otherwise be unused and thus referred to as a "white space" herein…on a video display (e.g., a display monitor of a POS terminal for retail transaction…pg.6, ¶ [0093] discusses aggregated spending profile (341) to present effective, timely, and relevant marketing information to the user (101), via the preferred communication channel ( e.g., mobile communications, web, mail, email, POS, etc.) within a window of time that could influence the spending behavior of the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have identified a specific customer based on previous transactions to select a targeted offer in order to influence the customer’s spending behavior as in the improvement discussed in Bjorn et al. in the system executing the method of Haung et al. As in Bjorn et al, it is within the capabilities of one of ordinary skill in the art to use the transaction history and spending profile to the monitoring of a customer’s shopping behavior across multiple channels with the predicted result of synchronizing a customer’s experience over multiple channels by presenting relevant offers as needed in Haung et al.
Haung et al. teaches a guest inference processor having the ability to extract various transaction data regarding a customer as disclosed throughout.
Bjorn et al. is directed toward generating a user profile using a customer segmentation process, in which to present targeted advertisement to the identified customer.
However, Haung et al. and Bjorn et al. are silent regarding via one or more facial recognition cameras that are disposed within the establishment, providing images of guests within the establishment.
Mossoba teaches via one or more facial recognition cameras that are disposed within the establishment, providing images of guests within the establishment (Col.4, lines 33-35 discusses the system may leverage the one or more cameras and facial recognition software to identify when the customer arrives (or is inside) the facility) and 
correlating the images to registered and unregistered patrons to identify the patron along with a specific UGR that corresponds to the patron (Col.7, lines 44-49 discusses when organization computing system 104 receives one or more streams of customer activity in facility 102, facial analysis agent 122 may query database 106 to compare facial features identified in the one or more streams of customer activity to one or more stored facial features 128…Col.10, lines 21-25 discusses organization computing system 104 may determine whether the customer is a returning customer to facility 102. For example, handler 118 may query database to retrieve all facilities 130 stored in database 106 and associated with customer account 126);
receiving the corresponding guest segmentation record that is associated with the specific UGR (Col.10, lines 16-20 discusses organization computing system 104 may identify an account associated with the identified customer. For example, organization computing system 104 may backtrack from the identified facial features 128 to identify a customer account 126 associated therewith).
Mossoba teaches a system and method in which a customer profile includes facial features, facilities and account(s), the facial features distinguish the customer’s face and the facilities include a list of facilities visited by the customer that includes one or more particular transactions; thereby creating a profile that universally identifies the customer and segments the customer among a plurality of customers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have include cameras and facial recognition software to identify customers and provide a personalized retail experience as in the improvement discussed in Mossoba et al., in the system executing the method of the Haung et al. and Bjorn combination. As in Mossoba et al., it is within the capabilities of one of ordinary skill in the art to include cameras within a retail facility to identify individual customers to provide a personalized retail experience with the predicted result of using cameras and facial recognition as needed in the Haung et al. and Bjorn combination.
As per Claim 16, Haung et al. discloses the method as recited in claim 14.  However, Haung et al. is silent regarding wherein the guest segmentation record comprises a plurality of segment fields that identify segments corresponding to the patron, wherein contents of said segment fields are indicative of the patron's tastes, timing, spending habits, and predispositions.
Bjorn et al. teaches wherein the guest segmentation record comprises a plurality of segment fields that identify segments corresponding to the patron, wherein contents of said segment fields are indicative of the patron's tastes, timing, spending habits, and predispositions (pg.4, ¶ [0060] discusses the transaction profiles (127) provide intelligence information on the behavior, pattern, preference, propensity, tendency, frequency, trend, and budget of the user (101) in making purchases).
Therefore it would have been obvious to one of ordinary skill in the art of customer relationship management before the effective filing date of the claimed invention to modify the system of Haung et al. to include the ability to provide targeted marketing to a specific customer as taught by Bjorn et al., to provide a transaction handler that uses the transaction data and/or other data, such as account data, merchant data, search data, social networking data, web data, etc., to develop intelligence information about individual customers, or certain types or groups of customers. The intelligence information can be used to select, identify, generate, adjust, prioritize, and/or personalize advertisements/offers to the customers. Pg.2, ¶ [0035]
As per Claim 17, Haung et al. discloses the claimed invention.  However, Haung et al. fails to explicitly state wherein said segment fields comprise type of product routinely purchased, long-term spending amount, average check size, number of successful upsells, expected purchase seasons, restaurant preferences, alcohol purchases, and geolocations of all POS system subscriber businesses from which the patron has places orders.
Bjorn et al. pg.26, ¶ [0327] teaches the profile generator (121) may consolidate transaction data for a group of persons, after the group is identified by certain characteristics, such as gender, income level, geographical location or region, preference, characteristics of past purchases (e.g., merchant categories, purchase types), cluster, propensity, demographics, social networking characteristics (e.g., relationships, preferences, activities on social networking websites), etc. The consolidated transaction data can be used to derive intelligence information about the group to generate a profile for the group (e.g., transaction profiles (127), or the user specific profile (131).
Bjorn et al. does not specifically disclose wherein said segment fields comprise type of product routinely purchased, long-term spending amount, average check size, number of successful upsells, expected purchase seasons, restaurant preferences, alcohol purchases, and geolocations of all POS system subscriber businesses from which the patron has places orders. 
Therefore it would have been obvious to one of ordinary skill in the art of customer relationship management before the effective filing date of the claimed invention to modify the system of Haung et al. to include identified customer attributes as taught by Bjorn et al., to provide intelligence information that can be used to select, identify, generate, adjust, prioritize, and/or personalize advertisements/offers to the customers. pg.3, ¶ [0035]
Bjorn et al. does disclose wherein the grouping of customers comprises various customer attributes and. However, these differences are only found in the nonfunctional descriptive material and are not functionally involved in the method for increasing a transaction amount corresponding a patron of an establishment. The segment fields would be performed in the same manner regardless of the segment fields. Thus, this material will not distinguish the claimed invention from the prior art in terms of patentability.
As per Claim 18, Haung et al. discloses the method as recited in claim 14, wherein said analyzing comprises employing statistical algorithms to analyze the P1 transaction data and the metadata to generate a single universal guest record to generate the universal guest record (pg.4, ¶ [0037] discusses server 105 may use the Apache Spark GraphX library to pair the related customer identities. In addition, sever 105 may add edge metadata to each customer identity in a pair).
As per Claim 19, Haung et al. discloses the method as recited in claim 18, wherein said analyzing further comprises employing the P1 transaction data to access additional associated P1 stored in historical transaction records (pg.4, ¶ [0056] discusses server 105 may retrieve from database 140a, the transaction data associated with each customer identity that was determined by server 105 as being associated with the same user identity. In some embodiments, server 105 may retrieve only certain aspects of transaction data (e.g. only the goods previously purchased) based on the use case of the system).
As per Claim 20, Haung et al. discloses the method as recited in claim 19, wherein said analyzing comprises employing a graph-based algorithm to disambiguate two or more individuals corresponding to the PH1 transaction data into the single universal guest record corresponding to the patron (pg.4, ¶ [0036] discusses server 105 may analyze the relationships between each of the customer identities in the graph and determine which customer identities are related… Server 105 may utilize any suitable algorithm to determine which customer identities are related).
Claims 2, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. U.S. Patent Application Publication 2019/0236597 in view of Bjorn U.S. Patent Application Publication 2013/0124287 in view of Mossoba U.S. Patent 10,509,949 further in view of Wall et al. 2014/0012739.
As per Claim 2, Haung et al. discloses the apparatus as recited in claim 1, wherein said inputs are received from one or more of a plurality of input channels (pg.2, ¶ [0016] discusses a mobile device 125, and an in store (point of sale) terminal 130, each of which is a computing device that may represent a channel through which a user can purchase goods from a retailer), said plurality of input channels comprising: 
a direct input channel, wherein said inputs are entered via an input source to a point-of-sale (POS) system (pg.2, ¶ [0020] discusses message layer 150 may receive transaction records and behavioral events from online order system 120, a mobile device 125, and an in store (point of sale) terminal 130); 
a first-party input channel, wherein said inputs are entered via a first smart device application that is operably coupled to said POS system (pg.4, ¶ [0036] discusses server 105 may infer that a mobile application ID has an explicit relationship to an online shopping ID because the name and credit card information associated with both IDs is the same. In another example, server 105 may determine that an HTTP cookie generated while a user was shopping via online order system 120 and an HTTP cookie generated while the user was shopping on an online store of an affiliate share one or more similar details).
Bjorn et al. pg.26, ¶ [0331] discloses the intelligence information can be delivered via online communications (e.g., via an application programming interface (API) on a website, or other information server).
However, Haung et al. and Bjorn et al. are fail to explicitly state a third-party input channel, wherein said inputs are entered via an application programming interface (API) that is operably coupled to said POS system, whereby a third-party application executing on a second smart device is enabled to place orders via said API.
Wall et al. teaches a third-party input channel, wherein said inputs are entered via an application programming interface (API) that is operably coupled to said POS system (pg.6, ¶ [0075] discusses to add instruments to user account 102, third parties can interact with a defined set of User Account APis. With user permission, these third parties can then push instrument data to the user account. These APis can implement using known web service mechanisms such as Representational State Transfer ("REST") and data payloads encoded as JavaScript Object Notation "JSON"), 
whereby a third-party application executing on a second smart device is enabled to place orders via said API (pg.2, ¶ [0028] discusses an authorized merchant POS client such as client 120 may connect to network 100 via POS or merchant APIs 122 to facilitate user authentication and transaction settlement from the POS).
Therefore it would have been obvious to one of ordinary skill in the art of customer relations management before the effective filing date of the claimed invention to modify the system of the Haung et al.,-Bjorn et al. combination to include application programming language to input customer data as taught by Wall et al. to provide a system that creates an anonymous account that corresponds to the financial instrument, and stores line level data associated with the transaction in the anonymous account. Future transactions that use the same financial instrument are also stored in the anonymous account. As a result, all transactions can be linked to the same user. Abstract
As per Claim 9, Haung et al. discloses the apparatus as recited in claim 8, wherein said inputs are received from one or more of a plurality of input channels (pg.2, ¶ [0016] discusses a mobile device 125, and an in store (point of sale) terminal 130, each of which is a computing device that may represent a channel through which a user can purchase goods from a retailer), said plurality of input channels comprising: 
a direct input channel, wherein said inputs are entered via an input source to a point-of-sale (POS) system (pg.2, ¶ [0020] discusses message layer 150 may receive transaction records and behavioral events from online order system 120, a mobile device 125, and an in store (point of sale) terminal 130); 
a first-party input channel, wherein said inputs are entered via a first smart device application that is operably coupled to said POS system (pg.4, ¶ [0036] discusses server 105 may infer that a mobile application ID has an explicit relationship to an online shopping ID because the name and credit card information associated with both IDs is the same. In another example, server 105 may determine that an HTTP cookie generated while a user was shopping via online order system 120 and an HTTP cookie generated while the user was shopping on an online store of an affiliate share one or more similar details).
Bjorn et al. pg.26, ¶ [0331] discloses the intelligence information can be delivered via online communications (e.g., via an application programming interface (API) on a website, or other information server).
However, Haung et al. and Bjorn et al. are fail to explicitly state a third-party input channel, wherein said inputs are entered via an application programming interface (API) that is operably coupled to said POS system, whereby a third-party application executing on a second smart device is enabled to place orders via said API.
Wall et al. teaches a third-party input channel, wherein said inputs are entered via an application programming interface (API) that is operably coupled to said POS system (pg.6, ¶ [0075] discusses to add instruments to user account 102, third parties can interact with a defined set of User Account APis. With user permission, these third parties can then push instrument data to the user account. These APis can implement using known web service mechanisms such as Representational State Transfer ("REST") and data payloads encoded as JavaScript Object Notation "JSON"), 
whereby a third-party application executing on a second smart device is enabled to place orders via said API (pg.2, ¶ [0028] discusses an authorized merchant POS client such as client 120 may connect to network 100 via POS or merchant APIs 122 to facilitate user authentication and transaction settlement from the POS).
Therefore it would have been obvious to one of ordinary skill in the art of customer relations management before the effective filing date of the claimed invention to modify the system of the Haung et al.,-Bjorn et al. combination to include application programming language to input customer data as taught by Wall et al. to provide a system that creates an anonymous account that corresponds to the financial instrument, and stores line level data associated with the transaction in the anonymous account. Future transactions that use the same financial instrument are also stored in the anonymous account. As a result, all transactions can be linked to the same user. Abstract
As per Claim 15, Haung et al. discloses the method as recited in claim 14, wherein the inputs are received from one or more of a plurality of input channels (pg.2, ¶ [0016] discusses a mobile device 125, and an in store (point of sale) terminal 130, each of which is a computing device that may represent a channel through which a user can purchase goods from a retailer), said plurality of input channels comprising: 
a direct input channel, wherein said inputs are entered via an input source to a point-of-sale (POS) system (pg.2, ¶ [0020] discusses message layer 150 may receive transaction records and behavioral events from online order system 120, a mobile device 125, and an in store (point of sale) terminal 130)a first-party input channel, wherein said inputs are entered via a first smart device application that is operably coupled to said POS system (pg.4, ¶ [0036] discusses server 105 may infer that a mobile application ID has an explicit relationship to an online shopping ID because the name and credit card information associated with both IDs is the same. In another example, server 105 may determine that an HTTP cookie generated while a user was shopping via online order system 120 and an HTTP cookie generated while the user was shopping on an online store of an affiliate share one or more similar details).
Bjorn et al. pg.26, ¶ [0331] discloses the intelligence information can be delivered via online communications (e.g., via an application programming interface (API) on a website, or other information server).
However, Haung et al. and Bjorn et al. are fail to explicitly state a third-party input channel, wherein said inputs are entered via an application programming interface (API) that is operably coupled to said POS system, whereby a third-party application executing on a second smart device is enabled to place orders via said API.
Wall et al. teaches a third-party input channel, wherein said inputs are entered via an application programming interface (API) that is operably coupled to said POS system (pg.6, ¶ [0075] discusses to add instruments to user account 102, third parties can interact with a defined set of User Account APis. With user permission, these third parties can then push instrument data to the user account. These APis can implement using known web service mechanisms such as Representational State Transfer ("REST") and data payloads encoded as JavaScript Object Notation "JSON"), 
whereby a third-party application executing on a second smart device is enabled to place orders via said API (pg.2, ¶ [0028] discusses an authorized merchant POS client such as client 120 may connect to network 100 via POS or merchant APIs 122 to facilitate user authentication and transaction settlement from the POS).
Therefore it would have been obvious to one of ordinary skill in the art of customer relations management before the effective filing date of the claimed invention to modify the system of the Haung et al.,-Bjorn et al. combination to include application programming language to input customer data as taught by Wall et al. to provide a system that creates an anonymous account that corresponds to the financial instrument, and stores line level data associated with the transaction in the anonymous account. Future transactions that use the same financial instrument are also stored in the anonymous account. As a result, all transactions can be linked to the same user. Abstract



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106.  The examiner can normally be reached on M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687